Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant's arguments filed on October, 21 2021 have been fully considered but they are not persuasive. 
 On page 6 of the Remarks, applicant asserts “None of the cited art discloses or suggests labeling the classified cell image with a combination of classified color information and extracted name information, or displaying the composite labeled image after the labeling. Paragraph 0051 of Tasdizen, as quoted by the Examiner, merely discusses using color information and morphology to eliminate red blood cells and background. In other words, color information there is used only for pre-processing cell images to correctly identify the cells. Tasdizen does not disclose assigning or labeling cell with classified color information, or displaying such labeled cell with the classified color information as in the instant application”.
Response: Examiner respectfully disagrees for the following reasons. Tasdizen indeed uses color information to identify blood cells as noted by applicants.  However, the process by which color information is utilized is for automated classification of cells into subtypes which are further classified or labeled.  Additionally, Examiner notes that looking at Fig. 8A-D of Qian et al., it appears cells are colored differently. On para [0041] of Qian et al., sufficient disclosure is clearly provided stating that the labeling of the segmented image based on chromaticity features and histogram analysis of the RGB color space components of the raw image, feature description, extraction and classification to finally identify whether a cell is normal with high confidence, and then to address the cells that are judged as cancer cells with cancer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. (US 20080166035) in view of Tasdizen et al. (US 20130094750 A1).
Regarding claim 1, a method for labeling bone marrow cells (see para [0053]; “labeling techniques were applied with visible chromogens and bright field microscopy, to allow the comparison between different image analysis systems”), comprising: acquiring a specimen image (see Fig. 1:10; also para [0017]; “a digital cellular image of the tissue specimen is provided”), extracting a cell contour from the specimen image by using an image see Fig. 1:15, para [0011]; “extracting the histological characteristic features of the cellular image using preprocessing algorithms having adaptive strategies to enhance the cellular image”), and marking the extracted cell contour by a marking frame, to obtain a contour cell image of the extracted cell contour (see Fig. 1:20/25/30 i.e., declustering to extract features of cellular image, segmenting the declustered cellular image, and labelling (marking) the segmented cellular image, see also para [0054]; “As shown in FIG. 8, A-D, the CACD system in accordance with the present invention can be applied to extract mean marker expression values for separate features”); establishing a classification model by a classification process or a classifier (see Fig. 1:35; also para [0034]; “(4) A classification module using Kalman filtering neural networking is designed for cancer cell diagnosis”); inputting the contour cell image into the classification model to obtain a classified cell image and its corresponding classified cell information (see para [0041]; “classification to finally identify whether a cell is normal with high confidence, and then to address the cells that are judged as cancer cells with cancer subtype classifications”), collectively labeling the classified cell image according to the extracted name information and classified color information (see Fig. 1 S25, para [0016]; “The segmented cellular image is then labeled based on chromaticity features and histogram analysis of the RGB color space components of the digital cellular image and, in a particular embodiment, the cells are classified using a Kalman filtering neural network, such as that designed for lung cancer cell diagnosis” see also para [0047]; “As such, the area of the clustered object is labeled with a value .xi., and the background is labeled 0. For the initial areas A.sub.i.sup.0 we obtain (the subscript denotes the label-index of the area, the superscript gives the iteration step), V(x;y) is the labeled thresholded distance-transformed image as illustrated with reference to FIG. 3 and FIG. 4, which consists of regions denoted by the labels i. X(x;y) is the pre-segmented image”), and displaying the collectively labeled classified cell image and displaying the collectively labeled classified cell image(see para [0042]; “Since the majority of cells display circular geometry, analysis of the edge gradients allows identification of the cells center as the locus of a sufficient (chosen) number of edge gradient vectors”). However, Qian fails to teach as further claimed, but 
Tasdizen teaches obtaining preset color information and preset name information for preset cell classes, and classifying the preset color information according to the preset cell classes to obtain classification color information (see para [0050]; “A new segmentation scheme using color information and morphology is proposed. Then, as the first step of a two-step classification process, a WBC is broadly classified into cells with segmented nucleus and cells with non-segmented nucleus”, see also para [0085]; “We notice that the RBC are mostly pink/red in color and the WBC have a dark stained nucleus. We take advantage of the information present in the blue and red channels. Thresholding (threshold value=0.05) and smoothing the difference in the red and blue channels helps in eliminating a significant part of the RBCs. Subtracting the RBCs and the background from the original image results in an image with mostly WBC. Hence, we are left with the WBC which have possibly small parts of RBCs attached to them” implied obtaining color and name information), see also para [0111-0112]; “Automated Classification of WBC to its Subtype….. To classify the WBC to its respective subtype, we use features that describe the characteristics of the cytoplasm and the nucleus” and extracting name information and classified color information corresponding to the classified cell image according to the classified cell information and the classification color information (see para [0116]; “A vector of 19 features were extracted for every WBC. The experts associated the correct classification of each extracted WBC”), Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Tasdizen in order to evaluate and differentiate the WBCs and improve classification performance (see para 0038], [0064]). 
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Tasdizen et al. in the combination further teaches wherein the extracting the cell contour from the specimen image by using the image processing algorithm (see para [0011]; “extracting the histological characteristic features of the cellular image using preprocessing algorithms having adaptive strategies to enhance the cellular image”), comprises: performing a grayscale processing and a denoising processing on the specimen image to obtain a denoised grayscale image(see para [0038]; ” Image intensity data in the segmented regions can be quantified, e.g. using the grayscale values or using an adjusted value based on a calibration “ see also para [0048]; “The similar intensity regions that correspond to noise have been eliminated”), calculating an optimal threshold value of the denoised grayscale image by using a maximum variance method (see para [0085]; “First we threshold (threshold value=0.9) the given sub-image based on intensity and eliminate small regions to obtain a binary image. The intensities range between 0 and 255” i.e., max variance), dividing the denoised grayscale image according to the optimal threshold value to obtain a divided image, and converting the divided image into a binarized image (see para [0085]; “Once the WBC boundary has been extracted we concentrate on separating the WBC region into cytoplasm and nucleus. We use the saturation image again to threshold the detected WBC. This thresholding (threshold value=0.55) operation yields a binary image of the nucleus” the term “separating “is interpreted as “divided”).
Regarding claim 5, the rejection analysis of claim 1 is incorporated herein.
 Tasdizen in the combination further teaches after obtaining the classification color information, storing the preset name information and the classification color information to create a labeling database (see Fig. 1.3, Fig. 2, para [0064]; “The WBCs are classified into five classes, i.e., monocyte, lymphocyte, neutrophil, eosinophil and basophil are labelled” see also para [0140]; “In various embodiments, implementation of the disclosed methods includes generating sets of instructions and data (e.g. including image data and numerical data) that are stored on one or more of the storage media and operated on by a controller”).
Regarding claim 6, the scope of claim 6, is fully encompassed by the scope of claim1, accordingly, the rejection analysis of claim 1 is equally applicable here (see also para [Fig.7; “Microprocessor, Storage Medium” of Tasdizen).
Regarding claim 7, the rejection analysis of claim 2 is equally applicable here.
Regarding claim 9, the rejection analysis of claim 4 is equally applicable here.
Regarding claim 10, the rejection analysis of claim 5 is equally applicable here.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al. and Tasdizen et al. as applied to claims 1 and 6 above respectively, and further in view of Ramirez et al. (US 20190228527 A1)
Regarding claim 3, the rejection analysis of claim 1 is incorporated herein.
Qian in view of Tasdizen further teaches inputting the contour cell image into the classification model (Qian, para [0050]; “classification of the WBC in the peripheral blood smear from scanned slide images”). However, the combination of Qian and Tasdizen as a whole  does not teach as further recited, but Ramirez et al. teaches assigning a probability of a preset cell class to see para 0008]; “calculating a probability value that the preliminary classification is correct using the first level model and determining the classification based on the preliminary classification when the probability value is at or above a threshold value ”); and analyzing the classified cell image to obtain its corresponding classified cell information (see para [0041]; “Automated particle classification systems may be used to analyze biological samples to determine the composition and/or number of one or more types of cells and/or particles contained in the samples……the analysis of the cellular populations in peripheral blood includes the ability to detect and enumerate the five major subtypes of white blood cells (WBC), which include neutrophils, lymphocytes, monocytes, eosinophils and basophils”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to incorporate the teaching of Ramirez et al in order a user to analyze biological samples and determine the composition of one or more types of cells and particles.
Regarding claim 8, the rejection analysis of claim 3 is equally applicable here since claim 8 is a system claim corresponding to the method claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:
(US 10898222 B2) Bredno et al. which discloses a method of segmenting images of biological specimens using adaptive classification to segment a biological specimen into different types of tissue regions. Segmentation ground truth where the differently-shaded regions respectively depict tumor, liver, LAs, necrosis, and stroma, regions, respectively.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668